POCH, J. This matter coming on to be heard upon the motion of Respondent for summary judgment, and, it appearing to the Court that Claimant has received due notice, and, the Court being fully advised in the premises; Finds that Claimant was reclassified based upon the Civil Service Commission decision and was entitled to $484.39 based upon the receipt of her reconsideration request on September 30, 1977, by the director of personnel pursuant to Rule 1 — 30 of the Department of Personnel Rules; the Court further finds that Claimant did not fulfil the necessary required prior approval of the director of personnel to be eligible for “incentive pay” from April 16, 1977, through September 29, 1977, and therefore her claim for incentive pay during that period should be denied; the Court also finds that Claimant’s allegation of changing the credible service date to September 1 in four succeeding years would amount to a thirteenth month of pay in each of the years in question, and therefore, this claim will be denied; the Court finally finds that “present cash value” is not a proper additional element of damage in a contract claim, and therefore the claim for “present cash value of the claim” will be denied. It is hereby ordered that the motion of Respondent be and the same is hereby granted, and Claimant will be awarded $484.39 as a complete settlement of this complaint. ORDER ON MOTION TO REINSTATE Poch, J. This matter coming to be heard on Respondent’s motion to reinstate this Court’s order of March 1, 1982, due notice having been given, and the Court being fully advised in the premises finds as follows: 1. That on March 1,1982, this Court granted Respondent’s motion for summary judgment in favor of Respondent with an award of $484.39 in favor of the Claimant. 2. That on November 8, 1983, this Court filed an order granting Claimant leave to file her response to Respondent’s motion for summary judgment and such response be filed within 14 days of this order. 3. That Claimant has failed to file her response to Respondent’s motion for summary judgment and on February 1,1984, Respondent verified that Claimant had not complied with the order granting Claimant leave to file said response. 4. That Claimant has been given ample time to comply with the order of November 8,1983. 5. That this Court in its order dated November 8, 1983, vacated the order of March 1, 1982, granting summary judgment in favor of the Respondent pending resolution of the issues raised by Claimant. 6. That Claimant has failed to file her reply and the order of this Court of March 1,1982, is reinstated.